      Case 2:20-cv-01720-KJM-DB Document 15 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLE PEARSON,                                    No. 2:20-cv-1720 KJM DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    ICANOTES-EHR, et al.,
15                       Defendants,
16

17          Plaintiff Nicole Pearson is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On March

19   1, 2021, plaintiff filed a notice of voluntary dismissal of this action pursuant to Rule

20   41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. (ECF No. 13.)

21          Plaintiff also filed a request seeking an order sealing this action. (ECF No. 14.)

22   Plaintiff’s request, however, does not make the necessary showing to justify sealing this action.

23   See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (party

24   seeking to seal judicial records normally bears the burden of overcoming strong presumption in

25   favor of public access by showing compelling reasons). Nonetheless, out of an abundance of

26   caution, the undersigned will order that this action be un-filed.

27   ////

28   ////
                                                        1
     Case 2:20-cv-01720-KJM-DB Document 15 Filed 03/11/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s March 1, 2021 request to seal (ECF No. 14) is denied;

 3           2. The Clerk of the Court is directed to un-file and remove the complaint from the case;

 4           3. Plaintiff has voluntarily dismissed this action; and

 5           4. The Clerk of the Court shall close this case.

 6   Dated: March 10, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24   DLB:6
     DB/orders/orders.pro se/pearson1720.unfile.ord
25

26
27

28
                                                        2
